Citation Nr: 1434223	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  12-04 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine Kung, Counsel 


INTRODUCTION

The appellant had active duty training (ACDUTRA) from May to November 1962.  In February 2013, the Board remanded the claim for additional development.  It is now ready for adjudication.


FINDINGS OF FACT

1.  The appellant had noise exposure both prior to, during, and since his period of ACDUTRA.

2.  Tinnitus has been attributed to hearing loss which was not reported until several decades after service.


CONCLUSION OF LAW

Tinnitus was not incurred in a period of ACDUTRA.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In addition, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The appellant contends that he developed tinnitus as a result of firing 90mm guns as an armor crewman during his six-month period of ACDUTRA.  In support of his claim, he submitted a July 1988 report from a private physician noting a "20 years or longer" history of hearing loss and a history of military and farm machinery noise exposure, as well as a family history of hearing loss.  After a physical examination and audiological testing, the diagnosis was sensorineural hearing loss and tinnitus secondary to hearing loss.  However, the physician did not render an opinion on the etiology of hearing loss or tinnitus.  As such, the Board remanded the issue for further development.

In a March 2013 VA examination, the appellant reported a history of tinnitus but was unable to identify an onset other than "for many years."  He did not specifically relate it to service.  After a review of the claims file and a physical examination, the audiologist related tinnitus to hearing loss, consistent with the private physician's opinion.  On the question of etiology, the VA audiologist found that tinnitus was less likely than not caused by or a result of military noise exposure.  

As a rationale, the VA audiologist noted the appellant's duties as an armor crewman during his period of ACDUTRA and an additional 7.5 years in the National Guard as a member of a tank crew.  However, the appellant acknowledged occupational noise exposure from farming both before and after his period of ACDUTRA, and post-ACDUTRA noise exposure from chain saws and personal use of lawn equipment.  

The audiologist emphasized that at the time of the appellant's enlistment in 1962, high frequency hearing loss was shown in the left ear.  The audiologist explained that this finding supported noise exposure prior to ACDUTRA.  It was also noted that the entrance and separation examinations did not show any significant shift in hearing.  She reflected that the appellant had a very extensive history of noise exposure dating back to childhood growing up on a farm and being exposed to farm equipment and that the hearing loss noted at entrance supported childhood exposure to noise.

The audiologist acknowledge the noise exposure during ACDUTRA and in the National Guard but noted the 50+ years of farming and 20+ years of working at a job that required hearing protection.  As the appellant was unable to provide any specific time frame regarding the onset of tinnitus and had many years of noise exposure as compared to the short period of time spent on ACDUTRA, the audiologist opined that there was no nexus between tinnitus and a six-month period of ACDUTRA.  

In this case, the appellant's private physician opined that tinnitus was related to hearing loss but did not offer an opinion on whether hearing loss was related to service.  Moreover, the appellant reported hearing loss to 20 or more years prior, dating the onset to the 1980s, some two decades after service.  It is reasonable to assume that if he meant to date the onset to an earlier period, he would have reported a much longer onset time frame.  On the other hand, the March 2013 VA examination undertaken specifically to address the issue on appeal found that it was less likely than not that tinnitus was related to a brief period of ACDUTRA.  The examiner expressed an understanding of the appellant's pre-service, in-service, and post-service noise exposure and offered a rationale for the basis of her opinion.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the appellant, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the appellant's past medical history or that she misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has considered the appellant's lay statements that tinnitus is caused by noise exposure during his period of ACDUTRA.  While he is competent to state what symptoms he feels, such as ringing in the ears, the etiology of tinnitus is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this disorder.

Based on the forgoing, the Board finds that the weight of evidence does not support that the appellant has tinnitus as a result of his period of ACDUTRA in 1962.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


